Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record discloses an electromagnetic actuator (1) that is provided between a vehicle body and a wheel of a vehicle and generates a driving force for damping vibration of the vehicle (fig 1, abstract, title) wherein the electromagnetic actuator (1) includes a rod member (4) and a casing (3/18) extending in an axial direction of the rod member and surrounding the rod member (fig 1), the rod member (4) and the casing (18)  are provided capable of moving forward and backward in the axial direction (paragraph 8), the rod member (4) has a conductive shaft (33) and a pipe portion (5/6/7) surrounding the shaft (fig 1), a plurality of permanent magnets 19, are provided in the casing in the axial direction (fig 1), a plurality of armature coils (19) are provided in the axial direction in a gap between the shaft (33) and the pipe portion (5/6/7, at least the outer periphery thereof) of the rod member (4) in such a manner as to face part of the plurality of magnets (19) provided in the casing (18, figs 1 and 3), and first ends of the plurality of armature coils provided in the rod member are connected to the shaft (at least at 12/13, and 14).  permanent magnets (19) have been interpreted as being similar to Applicant’s armature coil, however it is noted that permanent magnets are formed from materials where a magnetic field is generated by internal structures of the material itself, while an electromagnet is a type of magnet in which the magnetic field is produced by an electric current. As such, magnetic fields produced by permanent magnets, including the permanent magnets (19) disclosed in Lee, are relatively difficult to control in electromagnetic suspension devices as compared to electromagnets, including the armature coils (27) disclosed in the present application. Therefore, the plurality of permanent magnets (19) of Lee cannot be interpreted as similar to the armature coils disclosed in the present application.
	As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious the rod member has a conductive shaft and a pipe portion surrounding the shaft, only a plurality of armature coils are provided in the casing in the axial direction, only a plurality of armature coils are provided in the axial direction in a gap between the shaft and the pipe portion of the rod member in such a manner as to face part of the plurality of armature coils provided in the casing, and first ends of the plurality of armature coils provided in the rod member are connected to the shaft, and a power supply is connected to the plurality of armature coils provided in the rod member through the shaft of the rod member. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657